COHEN, J.
Appellant challenges the trial court’s order entered after a review hearing that deferred, at Appellant’s request, the payment of court costs imposed pursuant to adjudicatory and disposition hearings conducted over six months earlier. This order is not a final, appealable order under Florida Rule of Appellate Procedure 9.145(b). Further, any error regarding the payment deferral was not properly preserved and cannot be said to be adverse or prejudicial when entered pursuant to Appellant’s request. In any event, Appellant’s jurisdictional objection below was incorrect because his probation term, revoked and terminated in April 2008 for a violation of probation, was imposed anew for one year.
The trial court’s order also denied appointment of appellate counsel. Although this issue is moot because Appellant obviously has counsel, we observe that Appellant is entitled to appellate counsel under section 985.033(1), Florida Statutes (2007). The trial court is cautioned that Florida and federal law entitle the accused to the appointment of counsel.
Because the appeal concerns a nonfinal, non-appealable order and a moot issue, see Carlin v. State, 939 So.2d 245, 247 (Fla. 1st DCA 2006), we dismiss the appeal.
DISMISSED.
PALMER and TORPY, JJ., concur.